Citation Nr: 1737552	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-28 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a prostate disability, including residuals of surgeries, to include as secondary to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Marine Corps from December 1968 to July 1970, with reserve duty until December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the case was later transferred to the RO in Indianapolis, Indiana.  

In his October 2013 VA Form 9, the Veteran requested a hearing at a local office before a Veterans Law Judge.  In May 2014, the Veteran changed his request to a videoconference hearing.  The Veteran failed to report for an August 2014 scheduled hearing before a member of the Board without good cause.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704 (2016).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of service connection for a prostate disability, including residuals of surgeries, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran has asserted that he has a prostate condition, including residuals of surgeries, that was the result of his active service, including to exposure to herbicide agents.

The service treatment records show that the Veteran was treated on numerous occasions during service.  In March 1969, the Veteran complained of nodes in his groin, with the examining physician noting modest nodal enlargement in the left inguinal area.  In July 1969, the Veteran experienced inguinal pain which was exacerbated by heavy lifting.  In October 1969, the Veteran complained of burning on urination.  In March 1970, the Veteran was diagnosed with phimosis.  There are no service records associated with the file documenting any treatment during the Veteran's reserve duty. 

Post-service VA treatment records dated September 2011 show that the Veteran reported having had several surgeries for prostate problems.  In August 2011, the Veteran stated that for the past 15 years, he has had "nodes" (multiple soft tissue masses) in bilateral inguinal folds.

In a May 2014 Statement of the Accredited Representative, the Veteran contends he was exposed to Agent Orange during his service in Vietnam, resulting in his prostate gland injury.  The Veteran's service in Vietnam during the applicable period and exposure to Agent Orange is shown by the record.  See 38 U.S.C.A. 
§ 1116 (f) (West 2014); 38 C.F.R. § 3.307, 3.309 (2016).  

In July 2011, the Veteran stated that when he returned to the States, the doctors diagnosed him with an enlarged and infected prostate, for which he received treatment from 1972-2009.  These medical records are not part of the file. 

The Board finds that an examination is necessary to determine the nature and etiology of any current prostate disability.  On remand, any additional outstanding records should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  
All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3. Request that the National Personnel Records Center (NPRC), or any other appropriate entity, verify the Veteran's period of service with the Marine Corps Reserves. 

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4. Obtain and associate with the file any service treatment records during the Veteran's Reserve duty.  

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

5. After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any current prostate disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

Following examination of the Veteran and a review of the record, the examiner must identify all current prostate disorders.  If a prior diagnosis of record is no longer present, the examiner must address such diagnosis.  The examiner must also identify any current residuals of the Veteran's prostate disorder. 

For each prostate disorder identified during the appeal period, the examiner must determine whether it is as likely as not (50 percent or greater probability) that it manifested in service or is otherwise related to his military service, to include exposure to Agent Orange therein?

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6. If the benefits sought on appeal are not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals





